Citation Nr: 1144850	
Decision Date: 12/08/11    Archive Date: 12/14/11

DOCKET NO.  09-28 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement of the cost of private hospitalization and medical services rendered on January 2, 2009, at Shands Jacksonville Hospital in Jacksonville, Florida.  


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from December 1973 to April 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Medical Center in Gainesville, Florida, that denied benefits for private medical treatment provided to the Veteran on January 2, 2009.
FINDINGS OF FACT

1.  Service connection is not currently in effect for any disability. 

2.  The Veteran's symptoms started 2.5 months prior to his hospitalization, thus, his condition on January 2, 2009 was not emergent and the Veteran had opportunity to seek treatment at VA or other federal facilities.


CONCLUSION OF LAW

The criteria for payment or reimbursement of expenses incurred as a result of private treatment received at Shands Hospital on January 2, 2009, have not been met.  38 U.S.C.A. §§ 1725, 1728 (West 2002); 38 C.F.R. §§ 17.120, 17.1000-1008 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking payment or reimbursement of private medical expenses he incurred as a result of treatment at Shands Hospital on January 2, 2009. 

Congress has authorized the reimbursement under highly limited circumstances for unauthorized emergency medical treatment under two statutory provisions, 38 U.S.C.A. § 1728 and 38 U.S.C.A. § 1725. 

Pursuant to 38 C.F.R. § 17.126, a threshold requirement for payment or reimbursement of unauthorized medical expenses brought under 38 U.S.C.A. § 1728 is that such a claim be filed within two years of such treatment.  See 38 C.F.R. § 17.126(a) (2010).  Claims for reimbursement under 38 U.S.C.A. § 1725 must be received within 90 days of the latest of the following: (1) July 19, 2001; (2) the date that the veteran was discharged from the facility that furnished the emergency treatment; (3) the date of death, but only if the death occurred during transportation to a facility for emergency treatment or if the death occurred during the stay in the facility that included the provision of the emergency treatment; or (4) the date the veteran finally exhausted, without success, action to obtain payment or reimbursement for the treatment from a third party.  38 C.F.R. § 17.1004(d).  The record reflects that the Veteran's claim for reimbursement was found to be received in a timely manner under either of the aforementioned standards. 

Under 38 U.S.C.A. § 1728, payment or reimbursement of the expenses of care not previously authorized, in a private or public hospital not operated by VA, may be paid when the Veteran received care for: (a) an adjudicated service-connected disability; (b) nonservice-connected disabilities associated with and held to be aggravating an adjudicated service-connected disability; (c) any disability of a Veteran who has a total disability permanent in nature resulting from a service-connected disability; or (d) any illness, injury or dental condition in the case of a Veteran who is participating in a rehabilitation program under 38 U.S.C. Chapter 31 and who is medically determined to be in need of hospital care or medical services for any of the reasons enumerated in Sec. 17.48(j).  38 U.S.C.A. § 1728(a)(2) (West 2002); 38 C.F.R. § 17.120(a) (2010). 

The record reflects that service connection is not currently in effect for any disability.  As such, payment or reimbursement under 38 U.S.C.A. § 1728 is not warranted. 

Accordingly, the only conceivable route to entitlement to unreimbursed medical expenses in this case stems from 38 U.S.C.A. § 1725, for treatment of a nonservice-connected disorder, pursuant to the Millennium Act.  Payment or reimbursement for emergency services for non service-connected conditions in non-VA facilities may be authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1008.  Section 1725 was enacted as part of the Veterans Millennium Health Care and Benefits Act, Public Law 106- 177.  The provisions of the Act became effective as of May 29, 2000.  To be eligible for reimbursement under this authority a veteran has to satisfy all of the following conditions:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public; 

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part); 

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them before hand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center); 

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the veteran could not have been safely transferred to a VA or other Federal facility; 

(e) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; 

(f) The veteran is financially liable to the provider of emergency treatment for that treatment; 

(g) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment); 

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider; and 

(i) The veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided (38 U.S.C.A. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of veterans, primarily those who receive emergency treatment for a service-connected disability).  See 38 C.F.R. § 17.1002.  

These criteria are conjunctive, not disjunctive; thus all criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (June 1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met). 

The provisions of 38 U.S.C.A. §§ 1725 and 1728 were changed via legislation which became effective October 10, 2008.  See Veterans' Mental Health and Other Care Improvement Act of 2008, Pub. L. No. 110-387, Title IV, § 402(b), 122 Stat. 4123 (2008).  Specifically, the change of interest is that the word "shall" in the first sentence, replaced the word "may."  This made the payment or reimbursement by VA of treatment non-discretionary, if the veteran satisfied the requirements for such payment.  That is, under the version of § 1725 in effect prior to October 10, 2008, payment of such medical expenses was not mandatory even if all conditions for the payment were met.  Under both versions, the conditions set out in the remainder of the statute must be met in order for VA to make payment or reimbursement.  

Under both the former and revised versions of § 1725, the definition of the term "active Department health-care participant" was and is defined as a Veteran enrolled in the health care system established under section 1705(a) of this title who received care under this chapter within the 24-month period preceding the furnishing of emergency treatment.  38 U.S.C.A. § 1725(b)(2). 

On January 2, 2009, the Veteran was admitted to the Shands Hospital with abdominal pain.  The Veteran reported having had lower left and lower right quadrant pain for approximately 2 months, which was intermittent in nature.  The pain was reported to be worse at night.  His last bowel movement was the day of admission.  Physical examination revealed the Veteran to be in no acute distress.  Testing revealed diverticulosis.  The pain was described as burning in nature.  The pain was rated as 6 out of 10 and had been so for the past 2 months.  It was noted to be intermittent in nature.  There were no modifying factors.  Final diagnoses were acute bilateral abdominal pain and diverticulosis.  

In a January 2009 determination, the Gainesville VAMC denied the Veteran's claim indicating that care and services were not rendered in a medial emergency of such nature that delay would have been hazardous to life or health.  

In his February 2009 notice of disagreement, the Veteran indicated that before going to the emergency room he took over-the-counter medication seeking relief from chest, stomach, and side pains.  He stated that he visited the Veterans Center on Boulevard and was told to the go the emergency room because a doctor could not see him at that time.  The Veteran indicated that he made the decision to go to the emergency room because he was having symptoms that he believed to be associated with appendicitis or maybe heart problems.  He reported that he feared that not receiving immediate medical attention could result in life-threatening consequences.  

In March 2009, the Veteran's claim was reviewed by a VA physician.  The physician indicated that the prior disposition should be upheld as the Veteran provided no new information as to his claim that he had been refused treatment at VA and there was no record of such refusal and that the symptoms had been in existence for 2.5 months, non-acute, allowing ample time for a clinic appointment.  

In his July 2009 substantive appeal, the Veteran reported that he visited the Veterans Center on Boulevard twice, at the time of the first visit he was told no appointments were available and at the time of the second visit he was told to go to the emergency room.  He stated that he did make an attempt to see his doctor twice about his problem.  

With regard to the Veteran's claim that he was initially told that no appointments were available and/or that he should go to the emergency room prior to his actually going to the emergency room at Shands, there is no indication on any available paperwork, including the hospitalization records from Shands, that the Veteran attempted to be seen at a VA facility prior to his being seen at Shands.

Based upon the above, the objective medical evidence, including statements from the Veteran, as to the pain he was experiencing at the time of his admission, does not demonstrate that an emergent condition existed at the time of admission to Shands Hospital.  The Veteran reported that his symptoms had existed for 2.5 months.  Physical examination performed at that time found him to be in no acute distress.  The emergency room physician specifically stated that the condition had existed for two months.  Moreover, the VA physician, following a complete review of the claims folder, indicated that the condition was non-emergent.  The Board finds no reasonable basis to conclude on the facts of this case that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect that delaying medical treatment for the above symptoms (conditions which had apparently been problematic for a period of time as opposed to being of sudden onset) would result in placing the health or bodily functioning of that individual in serious jeopardy.  Because the Veteran does not meet all of the requirements of 38 C.F.R. § 17.1002, reimbursement is prohibited.  The Board need not go into whether he meets any of the other criteria, as the failure to meet any of them precludes payment or reimbursement of unauthorized medical expenses.  See Melson v. Derwinski, 1 Vet. App. 334.

Thus, the preponderance of the evidence is against his unauthorized medical expenses claim such that it must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Duties to Notify and Assist

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A.  However, as this case concerns a legal determination of whether the Veteran is entitled to reimbursement for medical expenses under 38 U.S.C.A. § 1725, the notice provisions are not applicable.  In such situations, an opinion from the VA General Counsel held that the VA is not required to provide notice of the information and evidence necessary to substantiate a claim or required to develop the evidence to substantiate a claim where that claim cannot be substantiated because there was no legal basis for the claim or because the undisputed facts render the claimant ineligible for the claimed benefit.  See VAOGCPREC5-2004 (June 23, 2004).  Furthermore, the provisions of Chapter 17 of the 38 U.S.C.A. and 38 C.F.R contain their own notice requirements. 

Nevertheless, the Veteran was provided with a VCAA letter in June 2009.  The duty to notify was not satisfied prior to the initial unfavorable decision on the claim by the AOJ.  Under such circumstances, VA's duty to notify may not be "satisfied by various post-decisional communications from which a claimant might have been able to infer what evidence the VA found lacking in the claimant's presentation."  Rather, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the AOJ's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the AOJ) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).

In this case, the RO readjudicated the issue following notification in the June 2009 SOC.  The Board finds that this error was not prejudicial to the appellant because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has the appellant been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond, but the Veteran has been given ample opportunity to provide additional evidence if so desired.  The Veteran was also scheduled for a Travel Board hearing at the St. Petersburg RO but failed to report and has not provided good cause for his failure to appear.  

For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.

ORDER

Entitlement to payment or reimbursement for unauthorized medical services at Shands Jacksonville Hospital on January 2, 2009, is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


